Mr. Justice Craig delivered the opinion of the Court: This was an action of covenant, commenced in the circuit court of Whiteside county, by George E. Sawyer against Benjamin S. Foreman. The ad damnum in the declaration was for only the sum of $300, while the judgment rendered by the court was $555. The law is well settled, that the judgment can not exceed the ad da-mnum laid in the declaration. Oakes v. Ward, 19 Ill. 46; Brown v. Smith, 24 Ill. 196. It was, therefore, error for the court to render judgment for a larger sum than that claimed in the declaration; for which the judgment will be reversed and the cause remanded, with leave to amend the declaration. Judgment reversed.